— In a matrimonial action, the plaintiff wife appeals (1) as limited by her notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Martin, J.), entered May 23, 1984, as enjoined her from "inviting anyone to visit overnight at the marital residence” and granted the defendant husband visitation with the children of the parties for the month of July and on alternate weekends during the school year; (2) from an order of the same court (Martin, J.), entered July 18, 1984, which denied her motion, inter alia, for renewal of the defendant husband’s motion, among other things, to enjoin her from inviting persons to the marital residence and for visitation with the parties’ children and directed the plaintiff to pay to the *1015defendant a counsel fee in the sum of $500; and (3) from an order of the same court (Delaney, J.), entered November 16, 1984, which granted the defendant’s motion for leave to vacation with the children of the parties in the States of Vermont, Rhode Island, Connecticut and Massachusetts during such time as he had temporary custody of them and denied plaintiffs cross motion to determine temporary custody of the children of the parties and visitation.
Orders entered July 18, 1984 and November 16, 1984, respectively, affirmed, and order entered May 23, 1984 affirmed, insofar as appealed from, without costs or disbursements.
In this matrimonial action, in which issue was joined in or about April of 1982, the parties have engaged in exhaustive motion practice at Special Term and in this court concerning the temporary custody of the parties’ children and other pendente lite matters. Under the circumstances, a speedy trial is the most effective remedy to cure any inequities in the orders under review. The parties should, therefore, expeditiously complete all pretrial disclosure proceedings and proceed forthwith to trial. O’Connor, J. P., Niehoff, Lawrence and Kooper, JJ., concur.